DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2018/0257217) in view of Takenaka (US 2008/0210477).
Re claim 1
Johnson discloses a knee structure of a robot having bendable legs, each of the legs including:
a thigh (74; Fig. 7A);
a lower leg (72) disposed below the thigh;
a knee joint(Fig. 7A - between 78 and 76) bendably connecting the thigh with the lower leg; and
a restoring force applying member (80; Figs. 7A, 7B, 7C) attached to the thigh and the lower leg so as to be across the thigh and the lower leg,
wherein a restoring force caused by the restoring force applying member is given to the thigh and the lower leg, when the leg is bent deeply so that the restoring force applying member is stretched (para. [0028]).
Johnson is silent to the restoring force applying member having “a slack when the leg stands straight.”
Takenaka teaches a slack when the leg stands straight (abstract - “if flexing degree at the kneed joint is a predetermined value or less […] the spring means does not generate an elastic force”), for the purpose of reducing a burden on the joint actuator of the leg and reducing energy consumption of the robot (abstract).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Johnson such that the restoring force applying member is with a slack when the leg stands straight, as taught by Takenaka, for the purpose of reducing a burden on the joint actuator of the leg and reducing energy consumption of the robot.
Johnson as modified above further discloses:
Re claim 3. The knee structure of claim 2, wherein the restoring force applying member is attached so as to close a gap between the thigh and the lower leg, the gap being produced when the leg is bent (In Johnson, in Fig. 7B when knee is bent, there is gap on right side of Fig. 7B. Gap is closed when leg is straightened with help of restoring force applying member 80 as seen in Fig. 7A).
Re claim 4. The knee structure of claim 1, wherein the restoring force applying member is attached so as to pass through a position on a projecting side of the knee joint when the leg is bent from a state where the leg stands straight. (Figs. 7A and 7B. Restoring force applying member is on front side of knee. In instant application’s disclosure “projecting side” is disclosed as being the front side.)
Re claim 5. The knee structure of claim 1, comprising a part to be compressed, attached to either one of the thigh and the lower leg, at a position on the opposite side of the projecting side of the Paragraph [0028] - “FIG. 7C shows an undesirable buckling point, which may be avoided by including a mechanical damper or stop to prevent rotational movement beyond a certain point (e.g. when the tension element 80 is closer to the user's knee than the knee pivot axis A”).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Takenaka, and further in view of Yamagishi (US 2020/0189125).
Re claim 2
Johnson as modified above does not explicitly disclose the restoring force applying member (80) being made of rubber and formed in a belt-like shape. Johnson does state in paragraph [0028] that “The tension element 80 may include a spring, a rod, or a pneumatic cylinder, to cite a few examples.”
Yamagishi teaches a restoring force applying member (161) made of rubber and formed in a belt-like shape (para. [0089]; Specifically, the tension spring 161 (or the tension spring 161A) can be an elastic body such as various kinds of springs including a coil spring, a spiral spring, and the like or a  rubber band or the like.” A rubber band is both made of rubber and has a belt-like shape), since a restoring force applying member made of rubber and having a belt-like shape is a known equivalent in the art and has the same purpose as the restoring force applying member disclosed by Johnson (see paragraph [0028] in Johnson. Johnson discloses the restoring force applying member 80 may be a spring, and Yamagishi discloses rubber bands are equivalents of springs.), in accordance with MPEP 2144.06.II.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Johnson such that the restoring force applying member is made of rubber and formed in a belt-like shape, as taught by Yamagishi, since as established by Yamagishi a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Takenaka is used as a secondary reference in rejections hereinabove. While a 35 USC 102 rejection using Takenaka has not been made at this time since it would be a redundant rejection, Takenaka could be applied under 35 USC 102 to claims 1 and 3-5 as those claims are currently written.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GREGORY T PRATHER/Examiner, Art Unit 3658      

/THOMAS A MORRISON/Primary Examiner, Art Unit 3658